Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The lined out IDS item was not provided in English.

Applicant’s election without traverse of claims 1-7 and novolac epoxies in the reply filed on 6/13/22 is acknowledged.

Claims 8 and 9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/22.

Applicant is advised that should claim 6 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	There is no antecedent basis for “the (meth)acrylic acid ester”.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1,2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2006131749.
	The reference exemplifies (#1) a blend of 100 parts novolac epoxy, 54 parts phenol/novolac, 0.2 parts imidazole, 120 parts aluminum hydroxide, 20 parts clay, 2 parts silicone polymer and MEK solvent. Novolac epoxies are applicant’s preferred “shape retention” agent.
	Presumably, reference inherently has the required shape retainability given it meets all of applicant’s material requirements.

In regards to applicant’s dependent claims:
The silicone has bifunctional terminal groups (paragraph 52). Given the silicone was made from trimethoxymethylsilane, the endgroups must be (CH3O)2CH3-Si- . This silicone qualifies as applicant’s “C”.

Claims 1,2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP814121.
	The reference exemplifies (#1) a blend of 50 parts Rutapox epoxy resin, 43 parts Epikote232, 7 parts epoxy diluent, 7 parts hardener(s), 55 parts glass microspheres, 2.44 parts silica, 6 parts expandable graphite, 4 parts Saytex, 20 parts zinc borate, 20 parts melamine phosphate, 20 parts aluminum trihydrate, 5 parts plasticizer, and 2 parts wetting agent. The composition is a paste (page 9 line 54).
	Rutapox is a novolac epoxy (page 9 line 4) which is applicant’s preferred “shape retention” agent. Zinc borate also qualifies as applicant’s “shape retention” agent as it is a group 13 metal salt (paragraph 72 of applicant’s spec).
	Presumably, reference inherently has the required shape retainability given it meets all of applicant’s material requirements.


Claims 1,2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN105273360.
	The reference exemplifies (#1,3,5,6) blends of 13-17 parts novolac epoxy resin, 0-6 parts acrylic polymer, 5-6 parts novolac, 70-75 parts silica, 0.5 parts alumina, 0.5 parts aluminum hydroxide, 0.5 parts MgO, 1 parts ceramic whiskers, 1-2 parts expandible graphite and 2.5-3 parts fiber. The composition is melted for molding (paragraph 41) and therefore has “fluidity”.
	Novolac epoxy is applicant’s preferred “shape retention” agent. 
	Presumably, reference inherently has the required shape retainability given it meets all of applicant’s material requirements.

Claims 1,2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP08259794.
	The reference exemplifies (#1) a blend of 100 parts silyl terminated polyether, 100 parts CaCO3, 20 parts expandable graphite, 10 parts ammonium polyphosphate, 10 parts DOP, 2 parts vinyltrimethoxysilane and 2 parts catalyst.
	The composition has a viscosity (paragraph 37) and is therefore “fluid”. Ammonium polyphosphate is one of applicant’s preferred “shape retention” agents (page 31 line 10 of spec). Silyl terminated polyether qualifies as applicant’s “C”.
	Presumably, reference inherently has the required shape retainability given it meets all of applicant’s material requirements.


Claims 1,2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2007146169.
	The reference exemplifies (#2) a blend of 40 parts epoxy resin, 60 parts curing agent, 80 parts ammonium polyphosphate, 25 parts expandible graphite and 150 parts aluminum hydroxide. The composition can be extruded (paragraph 46) and therefore has “fluidity”. Ammonium polyphosphate is one of applicant’s preferred “shape retention” agents (page 31 line 10 of spec). 
	Presumably, reference inherently has the required shape retainability given it meets all of applicant’s material requirements.


Claims 1,2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2001354830.
	The reference exemplifies (#1) a blend of 100 parts of a silyl terminated acrylic polymer, epoxy resin, 30 parts dioctylphthalate, 100 parts CaCO3, 20 parts Sumisafe P expanding agent, 3 parts pentaerythritol and catalyst. Sumisafe P is inherently ammonium polyphosphate (see col  3 line 28-29 of Uchida 5852082). Ammonium polyphosphate is one of applicant’s preferred “shape retention” agents (page 31 line 10 of spec). Silyl terminated acrylic polymer is applicant’s preferred “A”.
	Presumably, reference inherently has the required shape retainability given it meets all of applicant’s material requirements.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP2001354830 in view of JP2007146169.
JP2001354830 applies as explained above. The reference contains an example of adding Sumisafe P (ie ammonium polyphosphate) to silyl terminated acrylic polymer. The reference also contains an example (#8) which adds expandable graphite (in lieu of ammonium polyphosphate) to silyl terminated acrylic polymer.
JP2001354830 does not suggest simultaneously using ammonium polyphosphate with expandable graphite.
JP2007146169 (paragraph 42,43; examples 2,3) teaches that simultaneous use of ammonium polyphosphate with expandable graphite improves shape retention.
It would have been obvious to add expandable graphite to JP2001354830’s example of ammonium polyphosphate + silyl terminated acrylic polymer for the expected advantage.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        6/17/22